In an action to recover damages for breach of contract and unfair competition, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Irving S. Aronin, J.), entered June 21, 1991, which, upon the granting of the defendant’s motion to dismiss the complaint on the ground of res judicata, is in favor of the defendant and against it.
Ordered that the judgment is affirmed, with costs.
Summary judgment was granted to the defendant in a prior action brought by the plaintiff to recover damages for fraud and for an accounting. In that action, the court also denied the plaintiffs cross motion for leave to replead in order to replace those two causes of action with causes of action sounding in breach of contract and unfair competition. Upon the plaintiffs appeal, this Court affirmed the judgment (see, Hypertronics, Inc. v Digital Equip. Corp., 159 AD2d 607). The plaintiff then brought the instant action to recover damages for breach of contract and unfair competition.
Contrary to the plaintiffs contention, we find that the court properly dismissed the present action. Notwithstanding the differences in legal theories it now alleges and the remedies it seeks, the claims in the present action arise out of the same transactions as those alleged in the complaint in the prior action. Thus, under the transactional analysis approach, the instant action is barred on the ground of res judicata (see, O’Brien v City of Syracuse, 54 NY2d 353, 357; Reape v New York News, 163 AD2d 287). Sullivan, J. P., Eiber, Pizzuto and Joy, JJ., concur.